DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of electing Group III (claims 12-22) in the reply filed on February 14, 2022 is acknowledged. 
Claims 1-11, and 23-24 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on February 14, 2022.
	
Claim Interpretation
Claim 1, the term “pollution ratio” refers to the millimolar ratio of nitrite to zirconium in a pretreatment bath based on total volume of the pretreatment composition. As the magnitude of the pollution ratio increases, the millimolar concentration of nitrite (contaminant) in the pretreatment bath increases (paragraph [0030] of current specification).
Claim 21, the term “off-shift” means that an article to be treated by the pretreatment composition is absent from the pretreatment bath but does not mean that the pretreatment bath is necessarily removed from the process line (paragraph [0029] of current specification).
Claim 22, the term “on-shift” means that an article to be treated with the pretreatment composition is present in the pretreatment bath (paragraph [0028] of current specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvester et al. (US 2018/0043393 A1).
Regarding claim 12, Sylvester teaches a method comprising supplying an aqueous comprising electropositive metal ion that will be reduced by the metal substrate being treated when the pretreatment solution contacts the surface of the metallic substrate (reducing agent) to a pretreatment composition comprising a Group IVB metal cation, such as zirconium, nitrate present in the pretreatment composition in an amount of at least 2 ppm, and no more than 2500 ppm (calculated as nitrate anion) for example, and the amount of Group VIB metal cation present in the pretreatment composition in an amount of at least 20 ppm to 1000 ppm (as metal cation) for example (Abstract, [0024], [0025], [0027], [0033], [0034]), according to current speciation the term “pollution ratio” refers to the millimolar ratio of nitrite to zirconium in a pretreatment bath based on total volume of the pretreatment composition, therefore the pollution ratio is the ratio of nitrate to zirconium 2:20 to 2500:1000 or (0.4:1 to 2.5:1) according the ranges above ([0027], [0033], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05); wherein the aqueous composition comprising electropositive metal ion such as lead, copper, or silver for examples, and sulfate for example, upon reaction forms a metal sulfate ([0032], [0034]-[0036], [0128]); wherein the pretreatment composition comprises nitrite source ([0033]); when the electropositive metal ion is lead for example, with sulfate source in the composition, it will form lead (II) sulfate for example, as admitted by Applicant in Table 3 of current Specification  lead (ii) sulfate has a pKsp 6.20 at a temperature of 25 °C for example ([0034]-[0037]). Sylvester does not explicitly teach the range of pollution ratio of the pretreatment bath to less than 1:1, but teaches the pollution ratio is the ratio of nitrate to zirconium 2:20 to 2500:1000 or (0.4:1 to 2.5:1) as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range in between 0.4:1 to 1:1, because the claimed range less than 1:1 overlap or lie inside ranges disclosed by the prior art 0.4:1 to 2.5:1, a prima facie case of obviousness exists and expect the same success when applying the same claim range to reduce nitrate pollution.  However, Sylvester recognizes the pollution ratio is adjusted by changing the amount of nitrate and Group IVB metal ion zirconium ([0027], [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pollution ratio to minimizing the pollution potential damage of the environment. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Regarding claim 13, Sylvester teaches wherein the metal cation comprises a cation of calcium, lead(II), and/or silver(I) for examples ([0034]). 
Regarding claims 14-15, Sylvester teaches wherein the composition further comprises an anion for forming a salt with the metal cations, such as hydroxides and carbonates for examples ([0032]).
Regarding claim 16, Sylvester teaches the pH of composition is 6.5 or less ([0049]).
Regarding claim 17, Sylvester teaches further comprising supplying a pH adjusting agent to the pretreatment bath ([0049]).
Regarding claim 18, Sylvester teaches nitrate present in the pretreatment composition in an amount of at least 2 ppm, and no more than 2500 ppm (calculated as nitrate anion) for example, and the amount of Group VIB metal cation present in the pretreatment composition in an amount of at least 20 ppm to 1000 ppm (as metal cation) for example (Abstract, [0024], [0025], [0027], [0033], [0034]), according to current speciation the term “pollution ratio” refers to the millimolar ratio of nitrite to zirconium in a pretreatment bath based on total volume of the pretreatment composition, therefore the pollution ratio is the ratio of nitrate to zirconium 2:20 to 2500:1000 or (0.4:1 to 2.5:1) according the ranges above ([0027], [0033], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). 
Regarding claims 19-20, Sylvester teaches the composition as disclosed above.  Sylvester does not explicitly teach wherein the reducing agent is supplied to the pretreatment bath in an amount sufficient to cause the pretreatment bath to be substantially free of nitrite, however, when nitrite cause a pollution problem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the nitrite to be substantially free or completely free. 
Regarding claim 21, Sylvester teaches wherein the supplying the reducing agent in the pretreatment composition is by spraying for example (which reads on performed off-shift) ([0055]).
Regarding claim 22, Sylvester teaches wherein the supplying the reducing agent in the pretreatment composition is by dipping or immersion in a pretreatment bath for example (which reads on performed on-shift) ([0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717